In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated April 23, 1971, as, upon reconsideration, adhered to the original decision denying him a general preference. Order reversed insofar as appealed from, without costs, and motion remanded to the Special Term for physical observation of plaintiff by the court and for consideration of such other proof, if any there be, as may establish plaintiff’s claimed injuries. On the instant record, there is a sharp conflict as to the extent of plaintiff’s facial injuries. If they are as extensive as claimed by him, a preference may be warranted. If, on the other hand, they are as minimal as claimed by defendant, a preference was properly denied. Since we are unable to make this determination on the record before us, we are remanding for the above-described further proceedings. Rabin, P. J., Hopkins, Munder, Latham and Christ, JJ., concur.